      Case: 4:19-cv-02603-PLC Doc. #: 1 Filed: 09/19/19 Page: 1 of 5 PageID #: 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILLIAM R. HENDRIX and                          )
PATRICIA B. HENDRIX,                            )
                                                )
        Plaintiffs,                             )
                                                )
vs.                                             )   Case No.
                                                )
MAGNOLIA AUTO SALES, LLC and                    )
BERNARD R. RYDZEWSKI, JR.,                      )
                                                )    JURY TRIAL DEMANDED
        Defendants.                             )
                                                )

                                           COMPLAINT

                                       Jurisdiction and Venue

        Jurisdiction of this action in this Honorable Court is pursuant to 28 U.S.C. sec.

1332(a)(2). Plaintiffs and all Defendants are residents and citizens of different states. Plaintiffs’

claims exceed $75,000.00 in value. The crash in issue occurred in Missouri.

                                              COUNT I

        NOW COMES the Plaintiff, William R. Hendrix, by and through his undersigned

attorneys, and in support of his cause of action against the defendants, Magnolia Auto Sales,

LLC (“Magnolia”), and Bernard R. Rydzewski, Jr., (“BRR”), states as follows:

        1.      That at all times relevant hereto the Plaintiff was a resident and citizen of Nevada.

The defendant, BRR, is a resident and citizen of South Carolina. The crash in issue occurred

within the territorial limits of this court in the City of Foristell in St. Charles County, Missouri, at

the Travel Centers truck stop.

        2.      That the defendant, Magnolia, is a South Carolina corporation with its principal

place of business in South Carolina.



                                              Page 1 of 5
                                               Case No.
    Case: 4:19-cv-02603-PLC Doc. #: 1 Filed: 09/19/19 Page: 2 of 5 PageID #: 2


       3.      That on or about December 6, 2018, the Plaintiff was in his truck at the aforesaid

Travel Centers of America truck stop. Plaintiff’s truck was parked.

       4.      That at the foresaid time and place the defendant, BRR, was operating a motor

vehicle in the aforesaid parking lot to the rear of Plaintiff’s vehicle. BRR was operating that

vehicle as an employee of Magnolia and in the scope of his employment relationship by

Magnolia.

       5.      That based upon the above, Defendant BRR owed a duty of care to Plaintiff to

operate the motor vehicle with due regard for the safety of Plaintiff and others similarly situated.

       6.      That in violation of the aforesaid duty, Defendant, BRR, committed one or more

of the following negligent acts or omissions:


               a)      failed to yield the right of way to Plaintiff’s vehicle
                       in violation of RSMo § 304.351

               b)      failed to keep a proper lookout;

               c)      drove his vehicle in a reckless manner;

               d)      drove his vehicle at a speed which is greater than is
               reasonable and proper with regard to traffic conditions and the use
               of the highway, or endangers the safety of any person or property
               in violation of RSMo § 304.012;

               e)      failed to sound an audible horn warning prior to impact in violation of
                       RSMO § 300.410;

               f)      failed to reduce speed to avoid colliding with Plaintiff’s vehicle in
               violation of RSMo § 304.012;



       7.      That BRR collided with the rear of the vehicle of William Hendrix.

       8.      That the above occurred as a direct and proximate result of the failure and breach

by Defendant, BRR.



                                             Page 2 of 5
                                              Case No.
    Case: 4:19-cv-02603-PLC Doc. #: 1 Filed: 09/19/19 Page: 3 of 5 PageID #: 3


        9.      That as a further direct and proximate result of the aforesaid, Plaintiff has

sustained severe and permanent injuries to his body, has incurred medical bills and shall continue

to incur medical bills for his treatment, has lost income, wages and benefits and may continue to

lose income, wages and benefits from his employment, has suffered downtime and damage to his

property, has suffered impairment which may be permanent in nature and has experienced great

pain and suffering which is likely to continue into the future.

        WHEREFORE the Plaintiff prays for a Judgment in his favor for an amount in excess of

SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) and for costs of this action.

PLAINTIFF PRAYS FOR TRIAL BY JURY

                                             COUNT II

        NOW COMES the Plaintiff, Patricia B. Hendrix, by and through her undersigned

attorneys, and in support of her cause of action against the defendants, Magnolia Auto Sales,

LLC (“Magnolia”), and Bernard R. Rydzewski, Jr., (“BRR”), states as follows:

        1.      That at all times relevant hereto the Plaintiff was a resident and citizen of Nevada.

The defendant, BRR, is a resident and citizen of South Carolina. The crash in issue occurred

within the territorial limits of this court in the City of Foristell in St. Charles County, Missouri, at

the Travel Centers of America truck stop.

        2.      That the defendant, Magnolia, is a South Carolina corporation with its principal

place of business in South Carolina.

        3.      That on or about December 6, 2018, the Plaintiff was in his truck at the aforesaid

Travel Centers of America truck stop. Plaintiff’s truck was parked.

        4.      That at the foresaid time and place the defendant, BRR, was operating a motor

vehicle in the aforesaid parking lot to the rear of Plaintiff’s vehicle. BRR was operating that




                                              Page 3 of 5
                                               Case No.
    Case: 4:19-cv-02603-PLC Doc. #: 1 Filed: 09/19/19 Page: 4 of 5 PageID #: 4


vehicle as an employee of Magnolia and in the scope of his employment relationship by

Magnolia.

       5.      That based upon the above, Defendant BRR, owed a duty of care to Plaintiff to

operate the motor vehicle with due regard for the safety of Plaintiff and others similarly situated.

       6.      That in violation of the aforesaid duty, Defendant, BRR, committed one or more

of the following negligent acts or omissions:


               a)      failed to yield the right of way to Plaintiff’s vehicle
                       in violation of RSMo § 304.351

               b)      failed to keep a proper lookout;

               c)      drove his vehicle in a reckless manner;

               d)      drove his vehicle at a speed which is greater than is
               reasonable and proper with regard to traffic conditions and the use
               of the highway, or endangers the safety of any person or property
               in violation of RSMo § 304.012;

               e)      failed to sound an audible horn warning prior to impact in violation of
                       RSMO § 300.410;

               f)      failed to reduce speed to avoid colliding with Plaintiff’s vehicle in
               violation of RSMo § 304.012;



       7.      That BRR collided with the rear of the vehicle of William Hendrix.

       8.      That the above occurred as a direct and proximate result of the failure and breach

by Defendant, BRR.

       9.      That as a further direct and proximate result of the aforesaid, Plaintiff has

sustained severe and permanent injuries to his body, has incurred medical bills and shall continue

to incur medical bills for his treatment, has lost income, wages and benefits and may continue to

lose income, wages and benefits from his employment, has suffered downtime and damage to his



                                             Page 4 of 5
                                              Case No.
    Case: 4:19-cv-02603-PLC Doc. #: 1 Filed: 09/19/19 Page: 5 of 5 PageID #: 5


property, has suffered impairment which may be permanent in nature and has experienced great

pain and suffering which is likely to continue into the future.

       10.     That at all times relevant hereto Patricia B. Hendrix was the spouse of and was

dependent upon William R. Hendrix for her support and services.

       11.     That as a direct and proximate result of the aforesaid, Plaintiff has been deprived,

in whole or in part, of the support and services of her husband.

       WHEREFORE the Plaintiff prays for a Judgment in her favor for an amount in excess of

SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) and for costs of this action.

PLAINTIFF PRAYS FOR TRIAL BY JURY

                                              Respectfully Submitted,

                                              WENDLER LAW, P.C.



                                      By: /s/ Brian M. Wendler            .




                                             Brian M. Wendler #39151
                                             Angie M. Zinzilieta #69783
                                             Eric D. Jackstadt, #34955
                                             900 Hillsboro, Suite 10
                                             Edwardsville, IL 62025
                                             Ph: (618) 692-0011
                                             Fax: (618) 692-0022
                                             Email: wendlerlawpc@gmail.com
                                             Attorney for Plaintiffs




                                            Page 5 of 5
                                             Case No.
